 1   ANTHONY E. GOLDSMITH. Esq. (SBN 125621)
     STEVEN L. DERBY, Esq. (SBN 148372)
 2   DERBY, McGUINNESS, & GOLDSMITH, LLP
     21550 Oxnard Street, Suite 300
 3   Woodland Hills, CA 91367
     Tel: (818) 213-2761
 4   Fax: (510) 359-4419
     info@dmglawfirm.com
 5
     Attorneys for Plaintiff
 6   CYNTHIA GSTETTENBAUER nee CYNTHIA DE JESUS EDMUNSON

 7   SUSANA ALCALA WOOD, City Attorney (SBN 156366)
     KATHERINE E. UNDERWOOD, Senior Deputy City Attorney (SBN 249308)
 8   KUnderwood2@cityofsacramento.org
     CITY OF SACRAMENTO
 9   915 I Street, Room 4010
     Sacramento, CA 95814-2608
10   Telephone: (916) 808-5346
     Telecopier: (916) 808-7455
11
     Attorneys for the CITY OF SACRAMENTO
12

13

14                              UNITED STATES DISTRICT COURT
15                             EASTERN DISTRICT OF CALIFORNIA
16

17    CYNTHIA GSTETTENBAUER nee                             Case No.: 2:15-CV-00550-TLN-CKD
      CYNTHIA DE JESUS EDMUNSON,
18                                                          STIPULATION AND ORDER
                                                            CONTINUING ALL DEADLINES
19                     Plaintiff,                           AND TRIAL DATE

20        vs.                                               (Modified from Submitted Version)

21    CITY OF SACRAMENTO,
22
                       Defendant.
23
         Plaintiff CYNTHIA GSTETTENBAUER nee CYNTHIA DE JESUS EDMUNSON
24
     and the CITY OF SACRAMENTO by and through their respective attorneys, hereby jointly
25
     stipulate and respectfully request the trial date and corresponding deadlines in this case be
26
     continued. Presently, trial in this case is scheduled to begin on July 15, 2019. This fifth request
27
     for an extension of time is based on the following good cause:
28
         1. The parties participated in mediation on October 4, 2018, with the Honorable Raul A.
                                                      1
            STIPULATION AND ORDER CONTINUING ALL DEADLINES AND TRIAL DATE
 1           Ramirez, United States District Court Judge (Retired). While settlement was not

 2           reached on October 4, 2018, the parties wish to continue engaging in settlement

 3           discussions with the assistance of Judge Ramirez.

 4       2. The parties believe the requested deadline extensions are necessary and appropriate

 5           given the parties collective desire to settle this matter. The extensions will allow the

 6           parties to continue participating in settlement discussions without unnecessary

 7           expenditures on costs and attorneys’ fees; making the case more likely to settle.

 8       Based on the forgoing, the parties jointly stipulate and request that the Court reset the

 9   deadlines as follows:

10       Expert disclosure:                                 January 9, 2019

11       Expert rebuttal:                                   February 7, 2019

12       Hearing of Dispositive Motions:                    May 2, 2019

13       Joint Pretrial Conference Statement:               July 18, 2019

14       Final Pretrial Conference:                         July 25, 2019, at 2:00 PM

15       Jury Trial:                                        September 23, 2019, at 9:00 AM

16   IT IS SO STIPULATED.

17   DATED: October 12, 2018                         SUSANA ALCALA WOOD,
                                                     City Attorney
18

19
                                              By:    /s/ Katherine E. Underwood
20                                                   KATHERINE E. UNDERWOOD
                                                     Senior Deputy City Attorney
21
                                                     Attorneys for the
22                                                   CITY OF SACRAMENTO
23   DATED: October 12, 2018                  DERBY, McGUINNESS & GOLDSMITH, LLP
24

25
                                              By:  /s/Steven L. Derby
26                                                 STEVEN L. DERBY, Esq.
                                                   Attorneys for Plaintiff
27                                                 CYNTHIA DE JESUS EDMUNSON
                                                ORDER
28

                                                    2
            STIPULATION AND ORDER CONTINUING ALL DEADLINES AND TRIAL DATE
         IT IS SO ORDERED.
 1

 2   Dated: October 15, 2018

 3

 4

 5                               Troy L. Nunley
                                 United States District Judge
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

                                           3
           STIPULATION AND ORDER CONTINUING ALL DEADLINES AND TRIAL DATE
